PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ALEXANDER et al.
Application No. 16/089,163
Filed: 27 Sep 2018
For: MAGNETIC MIXERS


:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.137(a), filed 03 March 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

This application became abandoned for failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid, as required by the Corrected Notice of Allowance and Fee(s) Due (Notice) mailed 21 August 2020.  Accordingly, the date of abandonment of this application is 24 November 2020.  A Notice of Abandonment was mailed 30 November 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The instant petition lacks item (1).

With respect to item (1):     The petition cannot be accepted because it was not accompanied by the required reply.  Specifically, the signature on the substitute statement cannot be accepted because it 
does not include the proper handwritten or a proper  S-signature. In this regard, the signature included extra forward slash marks before and after Michael J. DiAngelo. See 37 CFR 1.4 (2)(i).

Further correspondence with respect to this matter should be addressed as follows:

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this matter should be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn /
Diane C. Goodwyn
Paralegal Specialist, OPET




    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)